                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL ACTION NO. 17-50-DLB-CJS

UNITED STATES OF AMERICA                                                        PLAINTIFF


vs.                                      ORDER


RODNEY LAWRENCE JACKSON                                                       DEFENDANT

                       * *   * *   * *   * *       * *   * *   * *   * *

      This matter is before the Court on Defendant’s Motion to Reconsider the Court’s

previous Memorandum Opinion and Order (Doc. # 60) denying Defendant’s Motion to

Suppress. (Doc. # 67). The Government has now filed its response (Doc. # 69), and

Defendant’s Motion is ripe for the Court’s review. For the reasons set forth below, the

Motion is denied.

I.    ANALYSIS

      In his Motion to Reconsider (Doc. # 67), Defendant asserts that the Court should

reconsider its September 18, 2018 Memorandum Opinion and Order (Doc. # 60) denying

his Motion to Suppress (Doc. # 15). Defendant’s Motion centers on his disagreement

with the Court’s application of the inevitable discovery doctrine.         (Doc. # 67 at 2)

(“Defendant argues that [the] Court’s conclusion in §C of the Court’s Opinion and Order

is incorrect”). He argues that the Court got it wrong when it found that, even if Officer

Ullrich’s search of Defendant’s person were unconstitutional, the inevitable discovery

doctrine would apply based upon the marijuana located during the officer’s lawful search

of Defendant’s vehicle, and the methamphetamine found on Defendant’s person would

                                               1
have inevitably been located in the course of Defendant’s subsequent arrest for marijuana

possession. Defendant urges the Court to retract its application of the doctrine, and to

then reach the merits of his argument—set forth in his Memorandum in Support of Motion

to Suppress Evidence (Doc. # 47)—that Officer Ullrich’s search of Defendant’s person

violated the constitutional standard for strip searches set forth by the Supreme Court in

Bell v. Wolfish, 441 U.S. 520 (1979).

        Defendant’s Motion fails for three reasons.             First, it is procedurally improper.

Second, the Court properly applied the inevitable discovery doctrine. Finally, the search

of Defendant’s person was not an unconstitutional strip search pursuant to Bell v. Wolfish.

The Court will address each of these reasons in turn.1

        A.      Defendant failed to meet the standard for reconsideration.

        Defendant’s Motion to Reconsider is procedurally improper. The Federal Rules of

Criminal Procedure make no provision for a motion to reconsider. See United States v.

Baker, No. 09-20068, 2011 WL 13142576, at *2 (W.D. Tenn. Dec. 1, 2011); United States

v. Hopewell, No. 08-cr-065, 2009 WL 1026452, at *1 (S.D. Ohio Apr. 15, 2009). “[C]ourts

adjudicating such motions in criminal cases typically evaluate such motions under the

same standards applicable to a civil motion to alter or amend judgment pursuant to Fed.

R. Civ. P. 59(e).”2 United States v. Jarnigan, No. 3:08-CR-7, 2008 U.S. Dist. LEXIS

101768, at *2 (E.D. Tenn. Dec. 17, 2008). Pursuant to this standard, a court may grant



1
       The Court incorporates herein by reference the previous Findings of Fact set forth in its September
18, 2018 Memorandum Opinion and Order (Doc. # 60 at 3-7).
2
         Because Defendant does not seek to introduce new evidence, but merely disagrees with the
conclusion of the Court, the subject Motion is not properly construed as a motion to reopen a suppression
hearing. However, even if it were, the decision to reopen a suppression hearing is left to the sound
discretion of the Court. United States v. Carter, 374 F.3d 399, 405 (6th Cir. 2004), vacated on other
grounds, Carter v. United States, 543 U.S. 1111 (2005).

                                                    2
a motion to alter or amend judgment only if there was “(1) a clear error of law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.” ACLU of Ky. v. McCreary Cty., 607 F.3d 439, 450 (6th Cir. 2009)

(internal citations omitted). A motion to reconsider “should not be used to revisit issues

already addressed” and “is not a second chance for the losing party to make its strongest

case or to dress up arguments that previously failed.” United States v. Huff, 782 F.3d

1221, 1224 (10th Cir. 2015). Accord Baker, 2011 WL 13142576, at *2 (“[A] motion for

reconsideration should not be used to reiterate arguments that have been made

previously.”) (citing United States v. Diaz, No. 09-CR-037, 2010 WL 5677193, at *7 (N.D.

Ga. Dec. 30, 2010)).

      Here, Defendant seeks to relitigate a losing argument based on his disagreement

with the Court’s ruling. He cannot point to a change in the law or new evidence to justify

his Motion. Instead, he asks the Court to reconsider its prior Memorandum Opinion and

Order because he believes it was in error. But Defendant does not plow new ground, and

merely resurrecting old arguments does not persuade the Court that its prior ruling was

incorrect. Upon the final resolution of this case, if Defendant is dissatisfied and still

believes that it was an error to deny his Motion to Suppress, he is free to appeal this

Court’s decision to the Sixth Circuit. Until such time, Defendant’s requests for relief are

procedurally improper.

      B.      The Court properly applied the inevitable discovery doctrine.

      Defendant next argues that the Court erred in concluding that the evidence seized

from the search of Defendant’s person would inevitably have been discovered during a

search incident to arrest. (Doc. # 67 at 2) (citing Doc. # 60 at 17). Defendant does not



                                            3
dispute the Court’s analysis pursuant to the inevitable discovery doctrine, but rather

disputes the Court’s underlying factual finding that the search of Defendant’s vehicle

yielded marijuana. See (Doc. # 67 at 2) (“The problem with this is there is only a mention

of marijuana and there is no marijuana charge that was filed and there is no drug test for

the marijuana to believe that any marijuana was ever found.”). Defendant offers nothing

in support of this conjecture.

       The Court’s review of the record and the evidence presented at the evidentiary

hearing supports the Court’s finding that the officers found and seized loose marijuana

on the floor of Defendant’s vehicle, giving them probable cause to arrest the Defendant.

See, e.g., (Doc. # 46 at 27, 36, 60; Govt. Ex. 2 at 05:43:19-05:46:59). The record shows

that, contrary to Defendant’s assertion in his Motion to Reconsider that “there is no

marijuana charge that was filed,” defense counsel’s own cross-examination of Officer

Ullrich reveals that “the citation goes on to say he’s charged with trafficking and

possession of marijuana.” (Doc. # 46 at 34-36; Doc. # 45 at Def. Ex. 1; Doc. # 69-1 at 1).

Indeed, the citation shows that Defendant was charged with, inter alia, possession of

marijuana in violation of Kentucky Revised Statute 218A.1422, a Class B misdemeanor

under Kentucky law punishable with up to a forty-five-day term of incarceration. (Doc. #

69-1 at 1); Ky. Rev. Stat. § 218A.1422. Defense counsel did not challenge the veracity

of the marijuana charge during the evidentiary hearing, focusing instead on the timing of

the vehicle search. See (Doc. # 46 at 36).

       The search of Defendant’s vehicle resulted in the seizure of marijuana. This

permitted the officers to arrest the Defendant and perform a full search of his person.

Defendant has offered no new evidence or authority to warrant reconsideration or alter



                                             4
the Court’s finding on this point.     Accordingly, Defendant’s arguments are clearly

meritless.

       C.     The search of Defendant’s person was not an unconstitutional strip
              search pursuant to Bell v. Wolfish.

       Finally, Defendant argues that “the Court failed to address the Bell v. Wolfish

Guidelines in determining whether this was a strip search or a type of search that is

prohibited by the constitution” pursuant to the framework set forth by the Supreme Court

in Bell. (Doc. # 67 at 1) (citing Bell v. Wolfish, 441 U.S. 520 (1979)). Specifically,

Defendant argues that the search was unreasonable because it occurred on the street in

public view and extended in scope to a search inside his pants and underwear. (Doc. #

47 at 3-4). In support of his argument, Defendant relies on three distinguishable cases.

See (Doc. # 67 at 1) (citing Illinois v. Lafayette, 462 U.S. 640, 645 (1983)); (Doc. # 47 at

3-4) (citing Amaechi v. West, 237 F.3d 356 (4th Cir. 2001); United States v. Ford, 232 F.

Supp. 2d 625 (E.D. Va. 2002)).

       Defendant fails to grasp that, because the inevitable discovery doctrine applies,

this line of argument is irrelevant for purposes of the suppression motion. Nonetheless,

the Court turns briefly to the substance of Defendant’s argument as an alternative ground,

because Defendant’s position is “clearly without merit and doing so may facilitate future

proceedings.” See United States v. Elenniss, 729 F. App’x 422, 428 (6th Cir. 2018). Even

if Defendant had made a showing that he was entitled to review on the merits of his

argument, Officer Ullrich’s search of Defendant’s person—namely, his look-in and

retrieval of methamphetamine from Defendant’s underwear—was not an unconstitutional




                                             5
strip search pursuant to Bell v. Wolfish, 441 U.S. 520.3

        The relevant inquiry here is whether Officer Ullrich’s search of Defendant’s person

was reasonable in its scope and manner of execution, balancing the nature and quality

of the intrusion on the individual’s Fourth Amendment interests against the importance of

the governmental interests alleged to justify the intrusion. United States v. Doxey, 833

F.3d 692, 704 (6th Cir. 2016), cert. denied, 137 S. Ct. 2204 (2017). This balancing test

originates from Bell, where the Supreme Court confronted for the first time the issue of

strip searches in the corrections context. Bell, 441 U.S. 520. In Bell, the Supreme Court

held that a federal detention center’s blanket policy of conducting a visual body cavity

inspection of all detainees returning from a “contact visit” did not violate the Fourth

Amendment. Id. at 558, 560. Along with its holding, the Supreme Court set forth “general

principles” to guide the analysis of searches conducted in the corrections setting. See id.

This has generally culminated in a three-step analysis. Sumpter v. Wayne Cty., 868 F.3d

473, 482 (6th Cir. 2017). First, courts determine the nature of the intrusion, examining

the scope, manner, and location of the search. Id. (internal citations omitted). Second,

courts evaluate the need for the search, giving due deference to the correctional officer’s


3
           For the purposes of completeness, the Court notes that two “searches” of Defendant’s person
occurred. The first search—Officer Lusardi’s frisk of Defendant’s person prior to the search of Defendant’s
vehicle—was not constitutional. Officer Lusardi testified that “[w]hen [Defendant] got out of the vehicle,
yes, sir, we always pat down for weapons.” (Doc. # 46 at 53). On its face, Officer Lusardi’s practice of
conducting a pat-down every time he conducts a vehicle search fails to comport with the Fourth
Amendment. When an officer conducts a traffic stop, he is permitted to make a limited search of the
individual’s “outer clothing for weapons . . . to protect both the officer and the public.” Arizona v. Johnson,
555 U.S. 323, 330 (2009) (quoting Terry v. Ohio, 392 U.S. 1, 23-24 (1968)). Such pat-downs are necessary
for an officer’s safety and do not violate the Fourth Amendment so long as the officer has a reasonable
suspicion that the suspect is armed and dangerous. See United States v. Pendleton, No. 3:15-cr-116-CRS-
4, 2017 WL 2722305, at *6 (W.D. Ky. June 23, 2017). Here, the evidence does not support a finding that
Officer Lusardi initiated the pat-down because of a reasonable belief that the Defendant was armed and
dangerous; accordingly, he conducted an unlawful search of the Defendant’s person in violation of the
Fourth Amendment. United States v. Flores, 30 F. Supp. 3d 599, 605 (E.D. Ky. 2014). However, as no
evidence was found during the search, and pursuant to the application of the inevitable discovery doctrine,
it is irrelevant. See discussion, supra; see also (Doc. # 60 at 17-18).

                                                      6
exercise of his discretionary functions. Id. Third, courts determine whether the search

was reasonably related to legitimate penological interests by weighing the need against

the invasion. Id.

       Turning first to the nature of the intrusion, “[a]n intrusive search is not necessarily

an unreasonable one.” Id. at 483. The cases relied upon by Defendant demonstrate that

the level of intrusion at issue here did not rise to the level of the invasive searches that

courts have found to be unconstitutionally unreasonable. In Ford, for instance, the

defendant was stopped along a busy highway during rush hour; he was subjected to a

“full-blown body cavity search,” including a search inside his rectum, in full view of a large

number of members of the public. Ford, 232 F. Supp. 2d at 625-27, 630. Likewise, in

Amaechi, a civil rights action brought pursuant to 42 U.S.C. § 1983, a male police officer

subjected a female to a “highly intrusive” strip search “without any apparent justification”

based upon a “two-day-old misdemeanor noise violation” and “publicly expos[ed] a

significant portion of her naked lower body” while “touching and penetrating Amaechi’s

genitalia and kneading her buttocks with his ungloved hand” on the street in front of her

family, the public, and other officers. Amaechi, 237 F.3d at 361. Finally, the Supreme

Court commented in passing in Lafayette that officers normally would not be permitted to

strip search an arrested person while on the street. Lafayette, 462 U.S. at 645-46.

       In contrast, the search of Defendant’s person was reasonable and did not rise to

the level of unreasonableness evident in Amaechi and Ford.             Here, the video and

testimonial evidence establish that, unlike in Lafayette, Defendant was not subjected to a

strip search. Unlike the plaintiff in Amaechi, who was forced to expose a significant

portion of her naked lower body, here during Ullrich’s retrieval of the item, Defendant’s



                                              7
buttocks was exposed for a few seconds, but mostly covered by his long white shirt. (Doc.

# 60 at 6). Pubic hair was also briefly visible, but his genitals were not exposed to view.

Id. Moreover, the Defendant voluntarily exposed more skin sitting on the curb while

waiting to be searched than the police actually exposed during the search; his pants were

belted several inches below his hips such that a large swathe of blue underwear and a

portion of his buttocks were already visible between his shirt and pants. Id.

       Furthermore, unlike Ford, where the Eastern District of Virginia found the intrusion

was significant when a full-blown strip search occurred along a busy highway during rush

hour, the search at issue here occurred on a dark night at approximately 1:24 a.m. (Doc.

# 60 at 3). There was little traffic on the street, and there were approximately four people

observing from a distance of fifty or sixty feet, and two individuals looked out of their

windows onto the scene.        Id. at 6.   Additionally, the search did not involve an

unreasonable search inside Defendant’s body. “Searches that intrude into the body

implicate greater constitutional concerns.” Doxey, 833 F.3d at 704. Here, unlike Ford,

who was subjected to a “full-blown body cavity search,” and Amaechi, whose genitals

were penetrated, Defendant’s pants were lowered and Officer Ullrich used his right hand

to pull Defendant’s pants straight out from his body, look in Defendant’s pants, and then

stuck his hand into Defendant’s groin area, retrieving the package of methamphetamine

within approximately five seconds. (Doc. # 60 at 6). The removal “did not require any

further touching, intrusion, or probing into [Defendant’s] body.” Doxey, 833 F.3d at 705.

The search necessarily involved intrusion, but did not rise to the level of unreasonable

intrusion in Ford and Amaechi.




                                             8
       Turning to the second and third factors, giving due deference to the officer’s

exercise of his discretionary functions and weighing the need against the invasion, “the

fact of [Defendant’s] status” as someone on federal supervised release, see (Doc. # 46

at 21), “diminished his reasonable expectation of privacy and provided a strong

justification for the search.” Doxey, 833 F.3d at 705. Although removing the package

from Defendant’s underwear “was an invasion of privacy beyond that caused by a visual

search, what occurred here was a constitutionally permissible search that was reasonable

under the totality of the circumstances.”     Id. at 706.   The manner of removal was

permissible under the Fourth Amendment, and suppression of the methamphetamine

found during the search of Defendant’s person is not warranted.            Accordingly,

Defendant’s Motion to Reconsider is meritless.

II.    CONCLUSION

       For these reasons, the Court concludes that reconsideration of its September 18,

2018 Memorandum Opinion and Order (Doc. # 60) is unwarranted. Accordingly,

       IT IS ORDERED as follows:

       (1)    Defendant’s Motion to Reconsider (Doc. # 67) is DENIED; and

       (2)    The period of time between October 1, 2018 (the filing of the motion for

reconsideration) and the date of this Order, totaling ten (10) days, is EXCLUDED from

the Defendant’s speedy trial clock pursuant to 18 U.S.C. § 3161(h)(1)(D)&(H).

       This 11th day of October, 2018.




L:\DATA\ORDERS\Covington Criminal\2017\17-50 MOO on Reconsideration.docx

                                             9
